DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:   
In claim 5, ln. 4: --ration-- should be changed to ‘ratio’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noto (US 4,992,944).
Noto discloses:
a column torque sensor (6) configured to detect a column torque applied to a steering shaft; 
a steering angle sensor (10) configured to detect a steering angle of a steering wheel; and a controller (11) configured to calculate a compensation ratio by sudden steering (col. 8, ln. 8-10), based on at least one of the column torque detected by the column torque sensor (via 101) and a steering angular velocity calculated from the steering angle detected by the steering angle sensor (via 114), and compensate for basic assist torque outputted from the MDPS system according to the compensation ratio (see Fig. 6).
▪ Regarding claim 2:
a vehicle velocity sensor (113) configured to detect a vehicle velocity, wherein the controller calculates the compensation ratio by further considering the vehicle velocity detected by the vehicle velocity sensor (via 114; see Fig. 6).
▪ Regarding claim 3:
wherein the controller calculates the compensation ratio, based on a column torque compensation gain which is calculated as a larger value as the column torque increases in a preset torque compensation section (see Fig. 7 illustrating that an increase in steering power, which would yield a corresponding increase in torque, results in a larger ratio), a steering angular velocity compensation gain which is calculated as a larger value as the steering angular velocity increases in a preset angular velocity compensation section (see Fig. 8), and a vehicle velocity compensation gain which is calculated as a larger value as 
▪ Regarding claim 5:
when the compensation ratio has a value of 0, the controller provides no compensation for the basic assist torque; and when the compensation ration has a value of 1, the controller compensates for the basic assist torque using preset maximum assist torque (col. 4, ln. 48-60; see also Fig. 7).
▪ The office takes the position that the Noto device would result in all of the method steps of claims 6-8 and 10 having been performed.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner was unable to find prior art teaching, inter alia, a torque compensation apparatus that outputs a basic assist torque and includes a controller that calculates a compensation ratio by sudden steering; wherein a sudden steering compensation torque is calculated as the product of the basic assist torque and the compensation ratio; and that product is added to the basic assist torque.
▪ While the Noto reference does determine a compensation ratio, that value is not multiplied with the basic assist torque and then added to the basic assist torque value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MLW
January 12, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611